Case 3:21-cv-00010-NKM-JCH Document 13 Filed 07/20/21 Page 1 of 3 Pageid#: 49




                           UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA
                            CHARLOTTESVILLE DIVISION

LAQUINN GILMORE,

               Plaintiff,

v.                                                             Civil Action No. 3:21CV00010

JOSEPH WOOD AND JOHN DOES 1-5,

               Defendants.


                                  JOINT RULE 26(f) REPORT

       Plaintiff, LaQuinn Gilmore, and Defendant, Joseph Wood, by counsel, submit this Joint Rule

26(f) Report in accordance with Fed. R. Civ. P. 26(f). Counsel for the Parties certify that they met and

conferred by phone on July 12, 2021 to discuss the above-styled matter. Jointly, the Parties state the

following:

       I.      Parties in Attendance

               a. Jeffrey E. Fogel on behalf of LaQuinn Gilmore.

               b. Richard H. Milnor on behalf of Joseph Wood.



       II.     Scheduling Orders and Deadlines

               The Parties agree to follow the scheduling deadlines within the Pretrial Scheduling

       Order entered by this Court on June 23, 2021 (ECF 12) for all matters.



       III.    ESI Discovery Plan

               The Parties discussed the anticipated discovery of Electronically Stored Information

       (ESI), specifically attempting to define methods of production and to understand the
Case 3:21-cv-00010-NKM-JCH Document 13 Filed 07/20/21 Page 2 of 3 Pageid#: 50




      architecture to be searched. The Parties agreed to proceed cooperatively and in good faith

      pursuant to the Federal Rules of Civil Procedure and Local Rules of this Court. ESI will be

      requested with as much specificity as possible to minimize the required expense. All ESI will

      be produced in native format unless a specific document contains information protected by

      attorney-client privilege or work production protection. In a situation that falls under this

      scenario, a privilege log will be provided – the remainder of the documents stored as ESI shall

      be produced in native format. The Parties make these agreements to avoid unnecessary

      conferences with the court over whether or not a party is entitled to ESI in native format.



      IV.    Prospect of Settlement

             The parties discussed the possibility of settlement and will revisit the conversation

      once discovery is under way.



      V.     Confidential Information and Privileged Information

             All Parties have discussed the possibility of inadvertent disclosure of privileged

      information and agree to a clawback provision as follows:

                     Inadvertent disclosure of privileged information does not waive privilege. The

                     receiving party will cease all review and will return any such inadvertently

                     disclosed document upon request and shall not thereafter utilize that

                     information absent resolution of any privilege dispute or motion to compel.



      Respectfully submitted this 20th day of July 2021.

                                             /s/ Richard H. Milnor
                                             Richard H. Milnor (VSB No. 14177)
Case 3:21-cv-00010-NKM-JCH Document 13 Filed 07/20/21 Page 3 of 3 Pageid#: 51




Zunka, Milnor & Carter, Ltd.
414 Park Street
P O Box 1567
Charlottesville VA 22902
Telephone: (434) 977-0191
Facsimile: (434) 977-0198
rmilnor@zmc-law.com
       Counsel for Defendant Joseph Wood


                                             /s/ Jeffrey E. Fogel
                                             Jeffrey E. Fogel (VSB No. 75643)

Jeffrey E. Fogel Law Office
913 East Jefferson Street
Charlottesville VA 22902
434-984-0300 Ext.100
jeff.fogel@gmail.com
        Counsel for Plaintiff LaQuinn Gilmore




                                CERTIFICATE OF SERVICE

       I, Richard H. Milnor, certify that on this day I electronically filed the Parties’ JOINT RULE

26(f) REPORT via the CM/ECF system.

       Respectfully submitted this 20th day of July, 2021.


                                             /s/ Richard H. Milnor
                                             Richard H. Milnor (VSB No. 14177)
Zunka, Milnor & Carter, Ltd.
414 Park Street
P O Box 1567
Charlottesville VA 22902
Telephone: (434) 977-0191
Facsimile: (434) 977-0198
rmilnor@zmc-law.com
       Counsel for Defendant Joseph Wood
